Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-6 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. In the instant case, the following references are listed in the specification but not listed in the information disclosure statement: US 2007/0060988, US 8,535,736, and US 8,231,912.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

	In the instant case, the abstract includes “comprises” (see line 6), which is legal phraseology often used in patent claims, that should be avoided. Additionally, the abstract uses phrases that can be implied such as “Disclosed herein” (line 1), and “a preferred embodiment of the apparatus” (lines 5-6).
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 2 recites “comprising of:” which appears to have omitted the phrase --the steps--. Alternatively, Examiner suggests --comprising:--.
Claim 1, lines 3, 4, 6, and 14 begin with capitalized words such as “Attaching,” “Said,” etc. and Examiner suggests user lowercase lettering because a single claim can only be one sentence.
Claim 4, line 1 recites “the eyelid appliance” and Examiner suggests --the eyelid care appliance-- in order to use consistent terminology throughout the claims.
Claim 4, line 1 recites “comprises of a” and Examiner suggests --comprises a--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a drive system that transmits motive force to oscillate a head” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, lines 4-5 recite “the head face” which lacks antecedent basis. 
Claim 1, line 7 recites “a head” which is confusing because “a round polymer head” and “the head face” have already been recited. Examiner suggests to change it to --the head--.
Claim 1, the penultimate line recites “said distal surface” which lacks antecedent basis. 
Claim 1, the penultimate line recites “to said contacting the eyelid margins” which is confusing language. Examiner suggests to change it to --to the eyelid margins--.
Claim 2, line 1 recites “The round polymer head of claim 1” which is confusing because this is an apparatus claim dependent from a method claim. Thus, the scope is unclear because it is unclear if claim 2 is a method claim or an apparatus claim. Furthermore, it is unclear which particular limitations are being included from claim 1. 
Claim 2, line 2 recites “distal surface” which is confusing because a “distal surface” has already been recited in the penultimate line of claim 1. Examiner suggests to change it to --said distal surface--.
Claim 2, line 3 recites “the center of the round polymer head said proximal surface” and it is unclear what is meant by this phrase. Is this merely referring to the “proximal surface” and clarifying that it is the proximal surface of the round polymer head?
Claim 2, lines 3-4 recite “the center of the round polymer head said proximal surface and said distal surface and said round polymer head distal surface and said 
Claim 2, lines 3-4 recite “and said distal surface and said round polymer head distal surface and said distal surface” which is confusing because it is unclear why this phrase has referenced a “distal surface” three separate times. Furthermore, it appears that the “round polymer head distal surface” is the same as the “distal surface.” Lastly, claim 1 already recites “contacting said distal surface to said [contacting] eyelid margins” so this phrase appears to be redundant.
Claim 3, line 2 recites “other polymers” which is vague and indefinite. 
Claim 4, line 2 recites “a drive system that transmits motive force…” which is confusing because claim 1 already recites “a drive system that transmits motive force.” Examiner suggests to change it to --the drive system-- or deleting this phrase because it is unnecessary.
Claim 4, lines 1-3 recite “the eyelid appliance comprises … a proximity system” and it is unclear whether the appliance comprises all of the listed features, or only one or more of them because Applicant has omitted a phrase such as --or a proximity system-- or --and a proximity system--.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2, line 1 recites “The round polymer head of claim 1” and thus appears to be attempting to claim only a round polymer head. It appears that applicant is intending for claim 2 to not include the other limitations of claim 1. Thus, as best understood, claim 2 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (2014/0214062) in view of Schwarz-Hartmann et al. (5,974,615).
Regarding claim 1, Rynerson discloses a method of cleaning the eyelid margins and meibomian gland orifices of cellular and sebaceous debris (see Fig. 2 and the last two sentences of [0038]) comprising: a. Attaching a round polymer head (swab 14, Fig. 2, stated to be a methyl cellulose sponge, see the last two sentences of [0022]) to an eyelid care appliance (device 110, Fig. 2); b. Said round polymer head (14) having a primary axis through the center of the head face (a vertical axis extends along shaft 18, Fig. 2, and the vertical axis extends through the center of the head surface/face); c. Said eyelid care appliance (110) having a drive system (electric motor 30, chuck 32, Fig. 1) that transmits motive force to rotate (rotating movement 38b, Fig. 1) a head (swab 14, Figs.1-2); d. accessing the glands of the eyelid with the head (Meibomian glands 66 of the eyelid margin 60 is being accessed by the head 14, see Fig. 5B; see all of [0038] and the first sentence of [0040]); e. rotating the head (rotating movement 38b, Fig. 1; see the first two sentences of [0038]); and f. Contacting said distal surface (the distal surface of head 14, see Fig. 5B) to said eyelid margins (margin 60, Fig. 5B) to clean said eyelid margins (60, 62, Fig. 5B) and said meibomian gland orifices (see all of para. [0038]). 

Schwarz-Hartmann teaches a related handheld scrubbing and cleaning device with a treatment head (bristle head 26, Fig. 1) to help clean tissue/teeth (Fig. 1) using oscillating movements (alternating rotary movement 49, Fig. 1). The oscillating movements (49) comprising repeating circular rotation (alternating rotary movement 49 is a circular movement about the centrally located pin 27, Fig. 1) up to a first angular amount in a first direction around the axis of the head (26) and circular rotation up to a second angular amount in a second opposite direction around the primary axis of the head (26) such that the head does not make a full rotation (see col. 10, lines 47-53). This angular oscillation (49) provides an advantageous cleaning/scrubbing effect as the oscillation movement helps to remove debris (see col. 1, lines 42-45 and col. 5, lines 9-14). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive mechanism of Rynerson to create an oscillating movement with a circular rotation up to a first angular amount in a first direction, and a circular rotation in a second opposite direction such that the head does not make a full rotation as taught by Schwarz-Hartmann because this is a combination of prior art elements according to known techniques (using the oscillating drive mechanism of Schwarz-Hartmann) to produce a predictable result of 
Regarding claim 2, the modified Rynerson/Schwarz-Hartmann device discloses wherein said round polymer head (14) has a proximal surface (base portion 26, Fig. 2 of Rynerson) with a center (at the vertical central axis) and distal surface (tip portion 24, Fig. 2 of Rynerson) with a center and said primary axis (vertical central axis) passing thru the center of the round polymer head said proximal surface (there is a vertical central axis passing through the center of the head 14 and its proximal surface) and said distal surface and said round polymer head distal surface and said distal surface (the distal surface 24, Fig. 2 of Rynerson) contacting said eyelid margins (see Fig. 5B of Rynerson). 
Regarding claim 3, the modified Rynerson/Schwarz-Hartmann device discloses wherein the polymer head material is selected from the group consisting of low-density polyether, polyvinyl alcohol, polyester and other polymers (the material is stated to be a methyl cellulose sponge, see the last two sentences of [0022] of Rynerson. This would at least be “other polymers” because cellulose is a polymer and methyl cellulose has a polymer backbone).  

Regarding claim 5, the modified Rynerson/Schwarz-Hartmann device discloses wherein a frequency of the oscillation is about several thousand strokes per minute (the rotary frequency is about 50 to 80 Hz, see col. 10, lines 55-57 of Schwarz-Hartmann. 50 to 80 Hz corresponds to a range of 3,000 to 4,800 strokes per minute), and Rynerson states that the frequency of movement of the head (14) may range from sonic frequencies to ultrasonic frequencies (see the last two sentences of [0025] of Rynerson and note that sonic frequencies are from 20 to 20,000 Hz). The modified device does 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control switch(es) of Rynerson/Schwarz-Hartmann to allow the user to select oscillation frequencies to be within at least 7,000 to 9,000 strokes per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art (Rynerson discloses moving the sponge head at frequencies ranging from sonic to ultrasonic, and Schwarz-Hartmann discloses oscillating frequencies including 4,800 strokes per minute), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 6, the modified Rynerson/Schwarz-Hartmann device discloses wherein a circumference of the head is circular around the primary axis (the head 14, Fig. 2 of Rynerson is shown to be substantially spherical. Thus, a circumference taken around any axis of this spherical object would be circular) such that the circular rotation (oscillation taught by Schwarz-Hartmann) is around the primary axis (vertical central axis) and spins back and forth in the first direction arid the second direction around said primary axis (see col. 10, lines 47-53 of Schwarz-Hartmann). 
Furthermore, even if the head (14) of Rynerson was argued to not be perfectly spherical, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substantially spherical shape of the head of Rynerson/Schwarz-Hartmann to be spherical, since such a shape nothing more than one of numerous shapes or configurations a person having ordinary skill in .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,314,763.
Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is merely a broader version of the patented claim 18. For example, patented claim 18 includes additional limitations such as the appliance comprising a power supply, a motor, motor controls, a proximity system, and a proximity annunciator contained in a housing positioned along a first axis of the eyelid care appliance, and a bristlehead. However, patented claim 18 still includes the steps of attaching a round polymer head (detachably mating the bristlehead), having a drive system that transmits motive force to oscillate the head, accessing the glands of the eyelid, and oscillating the bristlehead wherein the oscillation comprises repeating circular rotation up to a first angular amount in a first direction around the second axis, and circular rotation up to a second angular amount in a 
Regarding claim 4, claim 18 of U.S. Patent No. 10,314,763 additionally discloses the power supply, motor, drive system that transmits motive force from the motor to oscillate a head receiver, motor controls, and a proximity system.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,314,763.
Regarding claim 5, claim 22 of U.S. Patent No. 10,314,763 depends from claim 18 of U.S. Patent No. 10,314,763 and thus includes all of the claim 18 limitations that were outlined above with respect to instant claim 1. Furthermore, claim 22 of U.S. Patent No. 10,314,763 additionally discloses “frequency of the oscillation is 7,000 to 9,000, or 20,000 to 40,000 strokes per minute.”
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,314,763.
Regarding claim 6, claim 24 of U.S. Patent No. 10,314,763 depends from claim 18 of U.S. Patent No. 10,314,763 and thus includes all of the claim 18 limitations that were outlined above with respect to instant claim 1. Furthermore, claim 24 of U.S. Patent No. 10,314,763 additionally discloses “a circumference of the bristlehead is circular around the second axis such that the circular rotation is around the second axis and spins back and forth in the first direction and the second direction around the second axis.”
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,314,763 in view of Rynerson et al. (2014/0214062).
Regarding claims 2-3, claim 18 of U.S. Patent No. 10,314,763 is silent regarding the features of the polymer head having a proximal surface with a center distal surface with a primary axis passing through the center … and the polymer head material selected from the group consisting of low-density polyether, polyvinyl, alcohol, polyester, and other polymers.
Rynerson teaches a related Meibomian gland treatment method (Fig. 5A-5B) that uses a device including a polymer head (swab 14, Fig. 1-2) made of an other polymer (methyl cellulose) and having a proximal surface (base portion 26, Fig. 2 of Rynerson) with a center (at the vertical central axis) and distal surface (tip portion 24, Fig. 2 of Rynerson) with a center and said primary axis (vertical central axis) passing thru the center of the round polymer head said proximal surface (there is a vertical central axis passing through the center of the head 14 and its proximal surface) and said distal surface and said round polymer head distal surface and said distal surface (the distal surface 24, Fig. 2 of Rynerson) contacting said eyelid margins (see Fig. 5B of Rynerson). This sponge head (14) is taught to be suitable to apply treatment scrubbing, rubbing, exfoliating to the Meibomian glands (see Figs. 5A-5B and the last sentence of [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment head of claim 18 of U.S. Patent No. 10,314,763 to be shaped like the head of Rynerson and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waters et al. (3,699,952) discloses an oscillating brush for cleaning the skin. Cuchiara (4,397,055) discloses an oscillating brush with a selective degree of oscillation. Woog et al. (2002/0156402) discloses an oscillating brush for cleaning the skin with a frequency between 50-250 Hz. Randoll (6,579,251) discloses a related oscillating massage device. Altshuler et al. (2005/0154381) discloses a skin treatment system with a proximity system. Rhoades (2006/0058714) discloses a related skin treatment device with an oscillating sponge head. Yufa (7,571,508) discloses a related handheld cleaning device with a reversible rotation brush. Siminou (2010/0214532) discloses a related proximity system for examining the eyes. Muller et al. (2011/0237999) discloses a related proximity system for examining the eyes. Wellen et al. (2012/0059224) discloses a related proximity system for a handheld treatment device. Smith et al. (2012/0065556) discloses a related oscillating treatment head for stimulating meibomian glands. Chen (2013/0046367) discloses a related device for treating Meibomian gland dysfunction. Lim (8,561,241) discloses a related oscillating applicator. Nichamin (2013/0331768) discloses a related eye treatment device that applies a cotton swab to access the Meibomian glands. Rubinfeld et al. (2014/0249509) discloses a related eye treatment device with a sponge head to apply treatment and . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785